Citation Nr: 0022738	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a nervous disorder, 
including generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO).  In 
July 2000, the veteran testified at a Board hearing at the 
RO.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
active service.

2.  His credible evidentiary assertions establish that he was 
exposed to acoustic trauma in service and experienced 
concomitant bilateral hearing loss.

3.  His currently diagnosed bilateral sensorineural hearing 
loss is consistent with exposure to acoustic trauma in 
service.

4.  The record contains no competent medical evidence of a 
current diagnosis of PTSD.

5.  An acquired psychiatric disorder, including generalized 
anxiety disorder, was not clinically evident in service or 
within one year of separation from active service and no 
competent medical evidence has been submitted linking any 
current psychiatric disorder, including generalized anxiety 
disorder, to the veteran's active service or any incident 
therein.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

2.  The claims of service connection for PTSD and a nervous 
disorder, to include generalized anxiety disorder, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss or a psychiatric 
disorder.  At his September 1945 military discharge medical 
examination, his hearing was 15/15, bilaterally.  

His service personnel records show that he served in the 
European theater of operations from June 1943 to September 
1945 and was awarded the Good Conduct Medal and the European 
African Middle Eastern Service Medal with one Silver Star, 
one Bronze Star, and one Bronze Arrowhead.  His military 
occupational specialty was mortar gunner.

In May 1997, the veteran submitted a claim of service 
connection for bilateral hearing loss, PTSD, and nervousness.  
In support of his claim, the RO obtained private treatment 
records identified by the veteran dated from March 1991 to 
August 1998.  These records show that the veteran was seen 
during this period for several disorders, including peptic 
ulcer disease, coronary artery disease, actinic keratosis, 
syncopal episodes, and decreased hearing.  In September 1997, 
he was prescribed Xanax for a sleep disorder.  In April 1998, 
Zoloft was prescribed for his complaints of fatigue.  In June 
1998, the examiner indicated that the veteran's sleep 
problems may be related to the use of Zoloft and the 
medication was stopped.  In July 1998, the veteran was 
prescribed Paxil for fatigue.  

In response to the RO request, in June 1997, the veteran 
submitted a stressor statement in support of his claim of 
service connection for PTSD.  He indicated that he had 
"battle fatigue" from seeing fellow soldiers in his company 
killed during his service in Europe in World War II.  The RO 
requested verification of the veteran's stressors from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In April 1998, the USASCRUR indicated that the 
veteran's battalion had landed on the beaches of Sicily the 
morning of July 10, 1943.  The letter makes reference to 
enclosed journal notes of the activities and operations 
involving the veteran's battalion; however, there is no such 
document of record.

In July 1997, the veteran underwent VA psychiatric 
examination at which he reported that he had served in Europe 
during World War II as a gunner.  During that time, he 
indicated he witnessed several traumatic events, including 
seeing fellow servicemen killed in action.  He stated that 
after his separation from service, he worked mostly as a 
farmer before retiring.  With respect to current symptoms, he 
indicated that he had trouble with his nerves, and also had 
difficulty sleeping.  He reported that he had been prescribed 
"nerve pills" by his private physician.  The veteran also 
described feelings of sorrow and loneliness since losing his 
wife and stated that he regularly visited acquaintances at 
Wal-Mart to relieve some of his loneliness.  He also reported 
severe bilateral hearing loss which he indicated had been 
present since World War II.  The examiner indicated that the 
information he obtained from interviewing the veteran was 
"fairly reliable."  After examining him, the examiner 
concluded that the veteran did not exhibit symptoms of PTSD.  
However, he indicated that the veteran did have bilateral 
hearing loss which "may be directly related to his being a 
mortar gunner and that must have caused his hearing loss."  
The examiner also noted that the veteran had some anxiety.  
The diagnoses included generalized anxiety disorder and 
bilateral hearing loss.

VA audiological examination was also conducted in July 1997.  
A summary of audiologic test results shows the presence of 
bilateral sensorineural hearing loss sufficient to meet the 
standards set forth in 38 C.F.R. § 3.385.  The examiner also 
noted that he veteran had been exposed to excessive noise in 
the military without the use of ear protection.

At his July 2000 hearing, the veteran gave very credible 
testimony regarding the circumstances of his in-service noise 
exposure and decreased hearing acuity, as well as his 
continued difficulty with decreased hearing since his 
separation from service.  He also indicated that he had no 
significant noise exposure after service, as he had worked as 
a farmer and furniture maker.  Regarding his claim of service 
connection for a nervous disorder, he indicated that his 
family physician had been treating him for "nerves" and 
trouble sleeping for several years.  He indicated that he had 
first developed nerve problems around the time of his 
retirement.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110.

Additionally, where a veteran served ninety days or more 
during a period of war and certain chronic diseases, 
including a psychosis or an organic disease of the nervous 
system (sensorineural hearing loss), become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. 3.385 (1999), which 
provide that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of a veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6256-58 (2000).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

Bilateral hearing loss

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that the 
claim of service connection for bilateral hearing loss is 
well grounded within the meaning of 38 U.S.C.A. 5107(a).  
This finding is based on the assertions of the veteran with 
respect to his in-service acoustic trauma, as well as post-
service medical records showing diagnoses of bilateral 
sensorineural hearing loss related to in-service trauma.  
Further, the Board finds that the facts relevant to this 
issue have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of the claim has been satisfied. 

Turning to the merits of this claim, the Board notes that the 
veteran contends that he developed bilateral hearing loss in 
service as a result of exposure to acoustic trauma in combat.  
In that regard, the Board finds that his service records, an 
April 1998 report from USASCRUR, and the veteran's 
evidentiary assertions are convincing evidence of his combat 
exposure.  VA O.G.C. Prec. Op. No. 12-99.  Consequently, the 
provisions of 38 U.S.C.A. § 1154(b) are for application.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), a three-
step analysis was established for applying 38 U.S.C.A. § 
1154(b) for combat veterans.  First, it must be determined 
whether the veteran submitted satisfactory lay or other 
evidence of service incurrence of an injury or disease.  This 
requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be consistent with 
the circumstances, conditions, or hardships of such service.  
If both of these steps are satisfied, then a factual 
presumption arises that the veteran's alleged disease or 
injury was incurred or aggravated in service.  This 
presumption may only be rebutted with clear and convincing 
evidence.  Id.

In this case, the veteran has provided very credible 
testimony regarding his in-service exposure to acoustic 
trauma, and concomitant bilateral hearing loss.  These 
statements are certainly consistent with the circumstances, 
conditions, and hardships of combat service.  Moreover, it is 
noted that the veteran's statements are supported by his 
service record which indicates that he served in the Infantry 
as a mortar gunner during World War II.  Based on the 
foregoing, the Board finds that it must be presumed that the 
veteran's bilateral hearing loss was incurred in service.  
Collette, 82 F.3d at 392-93.

The next determination to be made is whether there is clear 
and convincing evidence to rebut the presumption of service 
connection.  Id.  Initially, it is noted that there are 
factors in this case which militate against the veteran's 
claim.  The most significant factor is the September 1945 
military discharge medical examination report showing that 
the veteran's hearing acuity was 15/15, bilaterally.  
However, the probative value of this evidence is called into 
question by the fact that the gross, spoken voice test 
administered by the military at separation may have been 
insufficient to identify the bilateral hearing loss.  

In addition, it is noted that the record lacks a medical 
diagnosis of bilateral hearing loss for many years after 
service, despite the veteran's current statement that he 
noticed symptoms of hearing loss in service.  However, while 
there is no medical evidence of record of bilateral hearing 
loss for many years after service, the veteran has described 
symptoms of defective hearing as early as his separation from 
service, thus providing credible evidence of continuity of 
symptomatology.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995) (as a lay person the veteran is competent to testify 
as to the symptoms he experienced in service).  Most 
convincingly, VA physicians have indicated that the veteran's 
current bilateral hearing loss is attributable to his in-
service noise exposure and there is no other medical opinion 
of record attributing his hearing loss to any other cause.  
Consequently, the Board finds that the evidence of record 
does not rise to the level of "clear and convincing" 
evidence necessary to rebut the presumption of service 
connection.  In addition, there is at least an approximate 
balance of positive and negative evidence in this case with 
respect to the issue on appeal.  Thus, the claim of service 
connection for bilateral hearing loss must prevail.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

PTSD

In addition to the requirements set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In this case, the veteran's service medical records, as well 
as the post-service treatment records, are entirely negative 
for findings or diagnoses of PTSD.  As such, there is no 
competent medical evidence of record showing a current 
diagnosis of PTSD.  His contentions that he had PTSD or 
"battle fatigue" are insufficient to render the claim well 
grounded because the record does not reflect that he 
possesses a recognized degree of medical knowledge.  
Espiritu, 2 Vet. App. at 494 (lay statements alone do not 
constitute competent evidence of a medical diagnosis).

Congress specifically limits entitlement for service-
connected disease or injury to cases resulting in a 
disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of 
proof of a present disability, therefore, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Based on the foregoing, the Board must conclude that 
the claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 5107(a), 5121.

In reaching this decision, the Board recognizes that the 
veteran served honorably in the U.S. Army, and is a veteran 
of combat during World War II.  His reported combat stressors 
are not disputed; however, the Board is bound in its 
decisions by the law enacted by Congress, the regulations 
lawfully adopted by VA, and the decisions of the courts.  38 
U.S.C.A. §7104(c).  Applying those applicable criteria to the 
facts in this case, the Board is compelled to find, in the 
absence of any  present medical diagnosis of PTSD, that there 
is no basis under the law to award service connection for 
PTSD.  38 C.F.R. § 3.304(f).

Because the claim of service connection for PTSD is not well 
grounded, VA is under no obligation to assist the veteran in 
the development of facts pertinent to that claim.  38 
U.S.C.A. § 5107(a).  The Board is cognizant, however, that 
the VA may have an obligation under 38 U.S.C.A. § 5103(a) to 
advise the claimant of evidence needed to complete a claim.  
See Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  
Specifically, the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
McKnight v. Gober, 131 F.3d 1483 (1997); Brewer v. West, 11 
Vet. App. 228 (1998).  In this case, the veteran has not 
identified any specific evidence that has not been submitted 
or obtained, which could render the claim of service 
connection for PTSD well grounded.

Nervous disorder

The veteran also requests service connection for a nervous 
disorder, including generalized anxiety disorder.  In 
reviewing the record, the Board notes that his service 
medical records are negative for complaints or findings of a 
psychiatric disorder.  In fact, at his September 1945 
military separation medical examination, no psychiatric 
abnormality was identified on clinical evaluation.  Moreover, 
there is no indication that the veteran developed an acquired 
psychiatric disorder within one year of separation from 
service or at any time in close proximity to his period of 
active service.  He testified that he began to feel nervous 
around the time of his retirement.  The first medical 
evidence of record pertaining to psychiatric disability is 
the veteran's private treatment records from the 1990s 
showing that he was treated for sleep difficulty and 
nervousness.  In addition, a July 1997 VA psychiatric 
examination report contains a diagnosis of generalized 
anxiety disorder.  

While the record confirms that the veteran currently suffers 
from a generalized anxiety disorder, including difficulties 
sleeping, the Board finds no competent medical evidence of 
record establishing a link between his current psychiatric 
disability or any psychiatric symptomatology and his military 
service or any incident therein.  Absent such evidence, the 
Board must conclude that the claim of service connection for 
an acquired psychiatric disability, including generalized 
anxiety disorder, is not well grounded.  38 U.S.C.A. 5107(a).

As noted, where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim.  However, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete the application.  Winters, supra.  
Here, because the veteran has identified no medical evidence 
that may complete his claim of service connection for a 
nervous disorder, including generalized anxiety disorder, VA 
has no further obligation to him pursuant to section 5103(a).  
McKnight, supra.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for PTSD is denied.

Service connection for a nervous disorder, to include 
generalized anxiety disorder, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

